DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 02/21/2022 for application number 17/676,369.
2.    	Claims 21-40 are presented for examination. Claims 21, 30 and 40 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Crow et al. (U.S. Pub 2007/0013609) hereinafter Crow in view of Dhawan (U.S. Pub 2014/0334799).

Regarding claim 21, Crow teaches, A computing system comprising:
at least one processor (Crow; fig. 2; memory 154; paragraph 50); and 
memory (Crow; fig. 2; processor 152; paragraph 50) storing instructions executable by the at least one processor (Crow; fig. 2; processor 152; paragraph 50), wherein the instructions, when executed, cause the computing system to: 
detect actuation of a seek/scroll actuator corresponding to an audio stream (Crow; as shown in figure 8A, time marker 274 (as actuator on media player) on time bar in window of the currently selected media file; paragraph 87); 
based on the detected actuation of the seek seek/scroll actuator (Crow; as shown in figure 8A, dis[lay time marker 274 (as actuator on media player) on time bar in window of the currently selected media file; paragraph 87), 
identify a position in the audio stream (Crow; as shown in figure 8A, “A user may drag the position of the current time marker 274 along the time bar 271 to change the time-based media file's current time to a currently selected time”; paragraph 87), and 
determine a scroll speed through the position in the audio stream (Crow; The arrows 339 e and 339 f represent different velocities of the drag which will in turn cause different scrolling speeds within the numeral area 339 d, further the user may control the scrolling speed of the chapter designators (e.g. chapter numerals or titles) by controlling the speed of the cursor during a drag of the cursor over the chapter area (as user drag to change chapter, audio change corresponding to chapter); paragraph 124); 
Crow does not teach expressly,
select a textual topic display element corresponding to the identified position in the audio stream (, wherein 
a first textual topic display element, extracted from the identified position in the audio stream, is selected as the selected textual topic display element based on a determination that the determined scroll speed indicates a first scroll speed, and 
a second textual topic display element, extracted from the identified position in the audio stream, is selected as the selected textual topic display element based on a determination that the determined scroll speed indicates a second scroll speed different than the first scroll speed, the second textual topic display element being indicative of a more detailed topic relative to the first textual topic display element; and 
generate a representation of a display of the selected textual topic display element along with the seek/scroll actuator
However, Dhawan teaches,
select a textual topic display element corresponding to the identified position in the audio stream (Dhawan; displayed subtitles are selected based on timing in relation to the digital content being displayed, where if, for example, the fast-forward speed is 8× the normal speed, every 8th frame is displayed; paragraph 16), wherein 
a first textual topic display element, extracted from the identified position in the audio stream, is selected as the selected textual topic display element based on a determination that the determined scroll speed indicates a first scroll speed (Dhawan; as shown in figure 4B, with speed stamp 4X, at 0:20 second (cursor is at 0:20 seconds) and receives a 4X speed command, at the time 0:27 second a digital content display (digital content equate as topic); paragraph 43), and 
a second textual topic display element, extracted from the identified position in the audio stream, is selected as the selected textual topic display element based on a determination that the determined scroll speed indicates a second scroll speed different than the first scroll speed (Dhawan; as shown in figure 4B, with speed stamp 4X, at 0:20 second (cursor is at 0:20 seconds) and receives a 4X speed command, at the time 0:27 second a digital content display (digital content equate as topic); paragraph 43), the second textual topic display element being indicative of a more detailed topic relative to the first textual topic display element (Dhawan; If the fast-forward speed is 4× the normal speed, every 4th frame is displayed. In other embodiments, once the subtitle is selected, the displayed digital content is selected based on their relevance to the subtitles; paragraph 16, further, at speed 4X the subtitle stays longer as “S3” duration longer; paragraph 43); and 
generate a representation of a display of the selected textual topic display element along with the seek/scroll actuator (Dhawan; as shown in figure 4A- 4C, subtitle (textual topic) display as per scroll speed; paragraph 43).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Dhawan’s technique of displaying speed stamp with content at scrolling position to modify interacting with media player of Crow. The motivation for doing so would have been to improve timeline interface to display speed stamp to access desire content quickly.

Claims 30 is method claim that corresponding to method claim 21. Therefore, claim is rejected for the same reason as claim 21 above.



Claims 22, 24, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Crow et al. (U.S. Pub 2007/0013609) hereinafter Crow in view of Dhawan (U.S. Pub 2014/0334799) as applied to claim 21 above, and further in view of Chaudhri et al. (U.S. Pub 2010/0231536) hereinafter Chaudhri.

Regarding claim 22, Crow and Dhawan teaches all of the claim 21. Crow and Dhawan does not teach expressly,
generate a multi-level hierarchical topic representation of a textual representation of the audio stream; and 
select the textual topic display element, in the multi-level hierarchical topic representation, based on the determined scroll speed and the identified position in the audio stream.  
However, Chaudhri teaches,
generate a multi-level hierarchical topic representation of a textual representation of the audio stream (Chaudhri; as shown in figs 5H and 5I; as detecting the contact and scrubs with progress icon 5028, device display text from contents e.g., Act I” 5028-a, “Act II” 5028-b, “Act III” 5028-c, “Act IV” 5028-d and/or “Act V” 5028-e as shown in figure 5I on the scroll bar; paragraph 203); and 
select the textual topic display element, in the multi-level hierarchical topic representation, based on the determined scroll speed and the identified position in the audio stream (Chaudhri; as user advance the later act (new topic) in the play, user move the contact (move the scroll marker to new position) to new location; paragraph 203).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Chaudhri’s technique of displaying different events at different scrolling position to modify interacting with media player, and displaying speed stamp with content at scrolling position of Crow and Dhawan. The motivation for doing so would have been to efficiently and quickly access the desire content when displaying visual representation on scroll bar.

Regarding claim 24, Crow, Dhawan and Chaudhri teaches all of the claim 22. Chaudhri further teaches,
for each level in the multi-level hierarchical topic representation, divide the audio stream into different extraction windows, each extraction window corresponding to a different window of time in the audio stream (Chaudhri; as shown in figure 5I and 5J wherein on the scroll bar different window of the audio content with displaying text (5028-a, 5028-b, 5028-c, 5028-d, 5028-e) in the scroll bar representing at different time on the scroll bar, further device display text from contents e.g., Act I” 5028-a, “Act II” 5028-b, “Act III” 5028-c, “Act IV” 5028-d and/or “Act V” 5028-e as shown in figure 5I on the scroll bar; paragraphs 180 and 203), and 
for each extraction window, generate a set of textual topic display elements indicative of topics extracted from the corresponding extraction window (Chaudhri; as shown in figs 5H and 5I; as detecting the contact and scrubs with progress icon 5028, device display text from contents e.g., Act I” 5028-a, “Act II” 5028-b, “Act III” 5028-c, “Act IV” 5028-d and/or “Act V” 5028-e as shown in figure 5I on the scroll bar; paragraph 203)

Claims 31 is method claim that corresponding to method claim 22. Therefore, claim is rejected for the same reason as claim 22 above.

Claims 33 is method claim that corresponding to method claim 24. Therefore, claim is rejected for the same reason as claim 24 above.


Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Crow et al. (U.S. Pub 2007/0013609) hereinafter Crow in view of Dhawan (U.S. Pub 2014/0334799) and further in view of Chaudhri et al. (U.S. Pub 2010/0231536) hereinafter Chaudhri as applied to claim 22 above and further in view of Furesjo et al. (U.S. Pub 2017/0085854) hereinafter Furesjo.

Regarding claim 23, Crow, Dhawan and Chaudhri teaches all of the claim 22. Crow, Dhawan and Chaudhri do not teach expressly,
perform speech-to-text processing on the audio stream; and 
generate the textual representation of the audio stream based on the speech-to-text processing.  
However, Furesjo teaches,
perform speech-to-text processing on the audio stream (Furesjo; The ASR 302 converts the stored audio speech data and outputs text data in the recognized language as a full text transcript of the communication session; paragraph 36); and 
generate the textual representation of the audio stream based on the speech-to-text processing (Furesjo; as speech data recognized as representation of txt transcript of the session display; paragraph 36).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Furesjo’s technique of displaying different events at different scrolling position to modify interacting with media player, and displaying speed stamp with content at scrolling position, and displaying different events at different scrolling position of Crow, Dhawan and Chaudhri. The motivation for doing so would have been to convenient way of enabling a user to be able to quickly find interesting and relevant part at user terminal.

Claims 32 is method claim that corresponding to method claim 23. Therefore, claim is rejected for the same reason as claim 23 above.


Claims 25-29, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Crow et al. (U.S. Pub 2007/0013609) hereinafter Crow in view of Dhawan (U.S. Pub 2014/0334799) and further in view of Chaudhri et al. (U.S. Pub 2010/0231536) hereinafter Chaudhri as applied to claim 22 above and further in view of Pai et al. (U.S. Pub 2014/0219433) hereinafter Pai.

Regarding claim 25, Crow, Dhawan and Chaudhri teaches all of the claim 24. Chaudhri further teaches,
generating more general topic display elements for each window, on a first level of the multi-level hierarchical topic display representation (Chaudhri; as shown in figure 5I and 5J wherein on the scroll bar different window of the audio content with displaying text (5028-a, 5028-b, 5028-c, 5028-d, 5028-e) in the scroll bar representing at different time on the scroll bar, further device display text from contents e.g., Act I” 5028-a, “Act II” 5028-b, “Act III” 5028-c, “Act IV” 5028-d and/or “Act V” 5028-e as shown in figure 5I on the scroll bar; paragraphs 180 and 203).
Crow, Dhawan and Chaudhri do not teach expressly, 
generating more detailed topic display elements for each window, on a second level of the multi-level hierarchical topic display representation
However, Pai does teach,
 generating more detailed topic display elements for each window, on a second level of the multi-level hierarchical topic display representation (Pai; as shown in figure 3, wherein user select or click event 315 and in response to selecting an event 315, to display the represented events 215-217 on timeline window 320 (events 215-217 represent second level hierarchical topic display representation); paragraphs 42-43)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Pai’s technique of displaying sub events of selected events on the timeline to modify interacting with media player, and displaying speed stamp with content at scrolling position, and displaying different events at different scrolling position of Crow, Dhawan and Chaudhri. The motivation for doing so would have been to efficiently manage events which include second level of related events on the timeline.

Regarding claim 26, Crow, Dhawan, Chaudhri and Pia teaches all of the claim 25. Dhawan further teaches,
assign a speed stamp to each level in the multi-level hierarchical topic representation (Dhawan; as shown in figures 4A-4C fast-forward command displaying different sections as per speed-stamp inputting, as shown in figure 4A, at normal speed, subtitle s1, s2 and s3 displays four to seven seconds and as per figure 4B, at speed 4X, at time 00:00:27, the digital content that is displayed is the digital content at time 00:00:51 (normal speed (displaying digital content at assign speed stamp); paragraphs 42-43).  

Regarding claim 27, Crow, Dhawan, Chaudhri and Pia teaches all of the claim 26. Dhawan further teaches,
identify a speed stamp, from the assigned speed stamps, that corresponds to the determined scroll speed (Dhawan; as shown in figure 4B, with speed stamp 4X, at the time 0:27 second a digital content display; paragraph 43); and 
Chaudhri further teaches,
select the textual topic display element from the level in the multi-level hierarchical topic display representation that has the identified speed stamp (Chaudhri; as user advance the later act (new topic) in the play, user move the contact (move the scroll marker to new position) to new location; paragraph 203).  

Regarding claim 28, Crow, Dhawan, Chaudhri and Pia teaches all of the claim 27. Chaudhri further teaches,
wherein the instructions cause the computing system to generate the set of textual topic display elements indicative of topics extracted from the corresponding extraction window by extracting, as the set of textual topic display elements, words used in the extraction window of the audio stream (Chaudhri; as shown in figs 5H and 5I; as detecting the contact and scrubs with progress icon 5028, device display text from contents e.g., “Act I” 5028-a, “Act II” 5028-b, “Act III” 5028-c, “Act IV” 5028-d and/or “Act V” 5028-e as shown in figure 5I on the scroll bar (displaying words as topics “Act I”, “Act II”  and so forth); paragraph 203)

Regarding claim 29, Crow, Dhawan, Chaudhri and Pia teaches all of the claim 27. Crow further teaches,
obtain, as the set of textual topic display elements, a summary of words used in the extraction window of the audio stream (Crow; as shown in figure 7B, wherein the when adaptive chapter display active, its size adepts and display entire title of the current chapter (display whole chapter name as summary of the topic); paragraph 80)


Claims 34 is method claim that corresponding to method claim 25. Therefore, claim is rejected for the same reason as claim 25 above.

Regarding claim 35, Crow, Dhawan, Chaudhri and Pia teaches all of the claim 26. Dhawan further teaches,



Claims 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Crow et al. (U.S. Pub 2007/0013609) hereinafter Crow in view of Dhawan (U.S. Pub 2014/0334799) as applied to claim 31 above, and further in view of and further in view of Sagar (U.S. Pat 7,698,652).

Regarding claim 36, Crow and Dhawan teaches all of the claim 31. Crow and Dhawan does not teach expressly,
a first level topic representation indicative of a first level of topic detail extracted from the identified position in the audio stream, and 
a second level topic representation indicative of a second level of topic detail extracted from the identified position in the audio stream, the second level of topic detail being more detailed than the first level of topic detail; and 
selecting the textual topic display element comprises selecting a topic representation from the first or second level topic representations based on the determined scroll speed.  
However, Sagar teaches,
a first level topic representation indicative of a first level of topic detail extracted from the identified position in the audio stream (Sagar; as disclosed in figure 2, speed scrolling display single character representing the first character of the item; col 3 line 66 – col 4 line 5), and 
a second level topic representation indicative of a second level of topic detail extracted from the identified position in the audio stream, the second level of topic detail being more detailed than the first level of topic detail (Sagar; as user release the scrolling key (slow or stop scroll), user able see the smaller group of data where user can make selection; col 3 line 32-46); and 
selecting the textual topic display element comprises selecting a topic representation from the first or second level topic representations based on the determined scroll speed (Sagar; the user is typically presented with a scrollable list on the display, with the ability to scroll the list and the ability to select an item on the list; col 2 line 59-67).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Sagar’s technique of display item based on the scrolling speed to modify interacting with media player, and displaying speed stamp with content at scrolling position of Crow and Dhawan. The motivation for doing so would have been to effectively quick retrieve a desired content and save processing time.

Regarding claim 37, Crow, Dhawan and Sagar teaches all of the claim 36.  Crow further teaches,
wherein generating a set of textual topic display elements indicative of topics extracted from the corresponding extraction window comprises at least one of: 
extracting, as the set of textual topic display elements, words used in the extraction window of the audio stream, 
obtaining, as the set of textual topic display elements, a summary of words used in the extraction window of the audio stream, or 
for extraction windows on a lowest level of the multi-level hierarchical topic representation, extracting a representative text fragment of a portion of the audio stream in the extraction window as the set of textual topic display elements (Crow; as shown in figure 7A, during an idle or unselected state, in which display the current chapter is truncated (display truncated chapter name as topic); paragraph 79).

Regarding claim 38, Crow and Dhawan teaches all of the claim 30. Crow and Dhawan does not teach expressly,
generating an extracted topic display that is visually associated with the seek/scroll actuator and displays the selected textual topic display element 
However, Sagar teaches,
generating an extracted topic display that is visually associated with the seek/scroll actuator and displays the selected textual topic display element (Sagar; as disclosed in figure 2, speed scrolling display single character representing the first character of the item; col 3 line 66 – col 4 line 5) and displays a selected one of the textual topic display elements based on the scroll speed of the seek/scroll actuator (Sagar; the user is typically presented with a scrollable list on the display, with the ability to scroll the list and the ability to select an item on the list; col 2 line 59-67)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Sagar’s technique of display item based on the scrolling speed to modify interacting with media player, and displaying speed stamp with content at scrolling position of Crow and Dhawan. The motivation for doing so would have been to efficiently and quickly access the desire content when displaying visual representation on scroll bar.

Regarding claim 39, Crow, Dhawan and Sagar teaches all of the claim 38. Sagar further teaches,
wherein the extracted topic display is displayed adjacent to the seek/scroll actuator (Sagar; as disclosed in figure 2, speed scrolling display single character representing the first character of the item; col 3 line 66 – col 4 line 5, further, the user is typically presented with a scrollable list on the display, with the ability to scroll the list and the ability to select an item on the list; col 2 line 59-67)


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. (U.S. Pub 2010/0231536) hereinafter Chaudhri in view of Dhawan (U.S. Pub 2014/0334799) and further in view of Sagar (U.S. Pat 7,698,652).

Regarding claim 40, Chaudhri teaches, a computer implemented method, comprising:
generating a multi-level hierarchical topic representation of a textual document (Chaudhri; as shown in figs 5H and 5I; as detecting the contact and scrubs with progress icon 5028, device display text from contents e.g., Act I” 5028-a, “Act II” 5028-b, “Act III” 5028-c, “Act IV” 5028-d and/or “Act V” 5028-e as shown in figure 5I on the scroll bar; paragraph 203); 
generating a representation of a positioning actuator display element that is actuated to navigate to the particular position in the textual document (Chaudhri; as user advance the later act (new topic) in the play, user move the contact (move the scroll marker to new position) to new location; paragraph 203); 
generating a display of the selected textual topic element from the multi-level hierarchical topic representation along with the positioning actuator display element (Chaudhri; as shown in figs 5H and 5I, as detecting the contact and scrubs with progress icon 5028, device display text from contents e.g., Act I” 5028-a, “Act II” 5028-b, “Act III” 5028-c, “Act IV” 5028-d and/or “Act V” 5028-e as shown in figure 5I on the scroll bar (topics displays on the scroll bar); paragraph 203).
Chaudhri does not teach expressly,
detecting a speed of operator actuation of the positioning actuator display element; 
selecting a textual topic element, from the first and second textual topic elements in the multi-level hierarchical topic representation, based on the speed of operator actuation of the positioning actuator display element and the corresponding position in the textual document
However, Dhawan teaches,
detecting a speed of operator actuation of the positioning actuator display element (Dhawan; as shown in figure 4B, with speed stamp 4X, at the time 0:27 second a digital content display; paragraph 43); 
selecting a textual topic element, from the first and second textual topic elements in the multi-level hierarchical topic representation, based on the speed of operator actuation of the positioning actuator display element and the corresponding position in the textual document (Dhawan; as shown in figure 4B, with speed stamp 4X, at 0:20 second (cursor is at 0:20 seconds) and receives a 4X speed command, at the time 0:27 second a digital content display (digital content equate as topic); paragraph 43)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Dhawan’s technique of displaying speed stamp with content at scrolling position to modify displaying different events at different scrolling position of Chaudhri. The motivation for doing so would have been to improve timeline interface to display speed stamp to access desire content quickly.
Chaudhri and Dhawan do not teaches expressly,
a first textual topic element indicative of a first level of topic detail extracted from a particular position in the textual document, and 
a second textual topic element indicative of a second level of topic detail extracted from the particular position in the textual document, the second level of topic detail being more detailed than the first level of topic detail
However, Sagar teaches,
a first textual topic element indicative of a first level of topic detail extracted from a particular position in the textual document (Sagar; as disclosed in figure 2, speed scrolling display single character representing the first character of the item; col 3 line 66 – col 4 line 5), and 
a second textual topic element indicative of a second level of topic detail extracted from the particular position in the textual document, the second level of topic detail being more detailed than the first level of topic detail (Sagar; as user release the scrolling key (slow or stop scroll), user able see the smaller group of data where user can make selection; col 3 line 32-46)
.Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Sagar’s technique of display item based on the scrolling speed to modify displaying different events at different scrolling position, and displaying speed stamp with content at scrolling position of Chaudhri and Dhawan. The motivation for doing so would have been to effectively quick retrieve a desired content and save processing time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Miyazaki (US 2012/0030625 A1) teaches hierarchy information with scroll speed ([0046], [0047], [0264-265], figs. 16A-16D). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143